[ex102longtermincentiveaw001.jpg]
WABCO HOLDINGS INC. LONG-TERM INCENTIVE AWARD AGREE ENT February 6, 2018 WABCO
HOLDINGS INC., a Delaware corporation ("Grantor ), hereby grants to Jacques
Esculier ("Participant"), a Long-Term Incentive Award (the "Award ), pursuant to
and subject to the terms and conditions set forth in the Grantor's 2009 Omnibus
Incentive Plan (the Plan ) and to such further terms and conditions as are set
forth below in this Long-Term Incentive Award Agreement (the Agreement”).
Capitalized terms used, but not defined herein, have the same meanings given
such terms in the Plan. 1. Overview of Award (a) Type of Award: Long-Term
Incentive Award, pursuant to Section 9 of the Plan. (b) Target Amount:
US$3,000,000 (c) Award Date: February 6, 2018. (d) esting Requirements: Except
as otherwise provided in Section 2 below, the Award will vest and become payable
(i) to the extent the Performance Goals specified in Section 1(e) below are
attained and (ii) provided Participant continues to render services to the
Grantor or one of its Subsidiaries from the Award Date through February 6, 2021
(the "Vesting Date ). (e) Performance Goals: Please see Appendix A (f)
Performance Cycle: January 1, 2018 - December 31, 2020. (g) Settlement: The
portion of the Award that vests will be paid in cash as soon as administratively
practicable following the Vesting Date, but in no event more than 60 days
following the last day of the Performance Cycle. 2. Termination. (a) If
Participant ceases to render services to the Grantor or one of its Subsidiaries
prior to the end of the Performance Cycle for any reason other than as set forth
in Section 2(b) below, the Award will be forfeited. (b) Notwithstanding Section
10.3 of the Plan, if Participant ceases to render services to the Grantor or one
of its Subsidiaries prior to the end of the Performance Cycle due to involuntary
termination without Cause or voluntary termination for "Good Reason" following a
Change in Control, the full Target Amount will be paid to the Participant within
60 days of the termination date. For purposes of this Section 2(b), "good reason
is defined to mean the occurrence of any of the following events, without the
written consent of the participant, so long as the participant actually
terminates service with the company within 90 days of the occurrence of such
event: (i) an adverse change in the participant's position or status as an
executive or a material diminution in the participant s duties, authority,
responsibilities or status; (ii)



--------------------------------------------------------------------------------



 
[ex102longtermincentiveaw002.jpg]
relocation of the participant s principal place of service with the company to a
location more than 30 miles away from the participant's prior principal place of
service with the company; iii) a reduction in the participant s base salary; iv)
the taking of any action by the company or a subsidiary that would substantially
diminish the aggregate projected value of such participant’s award opportunities
under the incentive plans in which he or she was participating; or v) the taking
of any action that would substantially diminish the aggregate value of the
benefits provided to the participant under the medical, health, accident,
disability, life insurance, thrift and retirement plans in which he or she was
participating (unless resulting from a general change in benefits applicable to
all similarly-situated employees). However, a participant may not terminate his
or her service with the company for good reason on account of any of the events
or actions described in items 3, 4 and 5 above, if such event or action is part
of a cost savings program and any adverse consequences for the executive of such
events or action applies proportionately to all similarly-situated executives.
3. Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that: (a) the Plan is established voluntarily by the
Grantor, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Grantor at any time, to the extent permitted by
the Plan; (b) the Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Awards have been granted in the past; (c) all decisions with
respect to future Awards, if any, will be at the sole discretion of the Grantor;
(d) Participant is voluntarily participating in the Plan; (e) the Award and any
cash payment received pursuant to the Award are not intended to replace any
pension rights or compensation; (f) the Award and any cash payment received
pursuant to the Award are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments; (g) the Award and
Participant’s participation in the Plan shall not create a right to employment
or be interpreted to form an employment or service contract or relationship with
the Grantor or any Subsidiary and shall not interfere with the ability of the
Grantor or any Subsidiary, as applicable, to terminate Participant’s service
relationship (if any); (h) unless otherwise agreed with the Grantor, the Award
and any cash payment received pursuant to the Award, and the income and value of
same, are not granted as consideration for, or in connection with, the service
Participant may provide as a director of a Subsidiary; (i) no claim or
entitlement to compensation or damages shall arise from forfeiture of the Award
resulting from the termination of Participant’s service relationship with the
Grantor or a Subsidiary (for any reason whatsoever); G) neither the Grantor nor
any Subsidiary shall be liable for any exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Award or any cash payment due to Participant pursuant to the Award;



--------------------------------------------------------------------------------



 
[ex102longtermincentiveaw003.jpg]
(k) the Grantor is not providing any tax, legal or financial advice, nor is the
Grantor making any recommendations regarding participation in the Plan; and (l)
Participant should consult with his or her own personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan. 4. Taxes. (a) Responsibility for Taxes. Participant acknowledges that,
regardless of any action taken by the Grantor or any Subsidiary, the ultimate
liability for all income tax (including U.S. federal, state and local tax and/or
non-U.S. tax), social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant s participation in the
Plan and legally applicable to Participant as a result of participation in the
Plan ( Tax-Related Items ) is and remains Participant s responsibility and may
exceed the amount (if any) withheld by the Grantor or a Subsidiary. Participant
further acknowledges that the Grantor and any Subsidiary (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate Participant s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Grantor and/or a Subsidiary may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Prior to the relevant taxable
or tax withholding event, as applicable, Participant agrees to make arrangements
satisfactory to the Grantor and/or a Subsidiary to satisfy all Tax-Related
Items. In this regard, Participant authorizes the Grantor and/or a Subsidiary,
or their respective agents, at their discretion, to satisfy their withholding
obligations with regard to all Tax-Related Items by withholding from the cash
payment made pursuant to the Award or by any other method permissible under
applicable law. Finally, Participant agrees to pay to the Grantor or a
Subsidiary any amount of Tax- Related Items that the Grantor or a Subsidiary may
be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Grantor may refuse to deliver to Participant any cash payment due
pursuant to the Award if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items as described in this
section. 5. Data Privacy. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other Award
materials by and among, as applicable, the Grantor and its Subsidiaries for the
exclusive purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that the Grantor and its
Subsidiaries may hold certain personal information abo t him or her, including,
but not limited to, his or her name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in the Grantor, details of any entitlement
to shares of stock awarded, cancelled, exercised, vested, unvested or
outstanding in Participant s favor ("Personal Data"), for the exclusive purpose
of implementing, administering and managing the Plan. Participant understands
that Personal Data may be transferred to a third party that may be selected by
the Grantor to assist the Grantor with the implementation, administration and
management of the Plan. Participant understands that the recipients of Personal
Data may be located in Participant's country or elsewhere, and



--------------------------------------------------------------------------------



 
[ex102longtermincentiveaw004.jpg]
that the recipient s country (e.g., the United States) may have different data
rivacy laws and protections than Participant s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of Personal Data by contacting his or her local human resources
representative. Participant authorizes the Grantor, and any other recipients
which may assist the Grantor (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Personal Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Participant's participation in the
Plan. Participant understands that, he or she may, at any time request access to
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her service relationship with the Grantor
or a Subsidiary will not be affected; the only consequence of refusing or
withdrawing Participant's consent is that the Grantor would not be able to grant
the Award to Participant or to administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, Participant understands that he or she may contact his or her local
human resources representative. Finally, upon request of the Grantor or a
Subsidiary, Participant agrees to provide an executed data privacy consent form
(or any other agreements or consents) that the Grantor and/or a Subsidiary may
deem necessary to obtain from Participant for the purpose of administering his
or her participation in the Plan in compliance with the data privacy laws in
Participant’s country, either now or in the future. Participant understands and
agrees that he or she will not be able to participate in the Plan if Participant
fails to provide any such consent or agreement requested by the Grantor and/or a
Subsidiary. 6. Electronic Delivery and Participation. The Grantor may, in its
sole discretion, decide to deliver any documents related to the Award or future
awards made under the Plan by electronic means or request the Participant s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Grantor or a third party designated by the Grantor. 7.
Imposition of Other Requirements. The Grantor reserves the right to impose other
requirements on Participant s participation in the Plan and on the Award, to the
extent the Grantor determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 8.
Lan ua e. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control. 9. Severability. The provisions of this Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable. 10. Choice of Law. All disputes arising
under or growing out of the Award or the provisions of this Agreement shall be
governed by and construed in accordance with the laws



--------------------------------------------------------------------------------



 
[ex102longtermincentiveaw005.jpg]
of the State of Delaware, United States of America, as provided in the Plan,
without regard to such state s conflict of laws rules. 11. Waiver. Participant
acknowledges that a waiver by the Grantor of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement or of any subsequent breach by Participant or any other
participant. 12. Requirements of Law. This Award is subject to, and limited by,
all applicable laws and regulations and to such approval by any governmental
agencies as may be required. 16. Acceptance. This Award is subject to
acceptance, within ninety (90) days of receipt of this Agreement).



--------------------------------------------------------------------------------



 
[ex102longtermincentiveaw006.jpg]
By accepting this Award, Participant acknowledges that he or she is familiar
with the terms and conditions of this Agreement and the Plan, and agrees to be
bound by said terms and conditions. IN WITNESS WHEREOF, the duly authorized
officers of the Grantor named below have hereunto subscribed as of the day and
year first above written. WABCO HOLDINGS INC. Attest: By: Mazen Mazraani, Chief
Human Resources Officer



--------------------------------------------------------------------------------



 